FILED
                             NOT FOR PUBLICATION                            APR 23 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LANCE McDERMOTT,                                  No. 11-35771

               Plaintiff - Appellant,             D.C. No. 2:11-cv-00311-MJP

  v.
                                                  MEMORANDUM *
PATRICK R. DONAHUE, Postmaster
General; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Marsha J. Pechman, Chief Judge, Presiding

                              Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       Lance McDermott appeals pro se from the district court’s judgment

dismissing his action alleging that defendants violated various federal laws in

connection with the investigation and discharge of a United States Postal Service


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“USPS”) co-worker he represented as a union steward. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Rhoades v. Avon Prods., Inc., 504

F.3d 1151, 1156 (9th Cir. 2007). We may affirm on any basis supported by the

record. Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir.

2008). We affirm.

      Dismissal of McDermott’s claims against the USPS was proper because

McDermott failed to identify any source of substantive law providing an avenue

for relief against the USPS. See Currier v. Potter, 379 F.3d 716, 724 (9th Cir.

2004) (USPS is only amenable to suit if there has been a waiver of sovereign

immunity and the source of substantive law on which the claimant relies provides

an avenue for relief).

      The district court properly dismissed McDermott’s claims against Inspector

Vanicek on the basis of qualified immunity because McDermott failed to allege

facts demonstrating that Vanicek violated his constitutional rights. See Pearson v.

Callahan, 555 U.S. 223, 231-32 (2009) (defendant is entitled to qualified

immunity where there is no violation of plaintiff’s constitutional rights).

      The district court did not abuse its discretion in denying McDermott’s

motion for reconsideration because McDermott failed to establish a basis

warranting reconsideration. See Sch. Dist. No. 1J, Multnomah Cnty., Or. v.


                                           2                                   11-35771
ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth standard of

review and grounds for reconsideration).

      We do not consider issues raised for the first time on appeal. See Padgett v.

Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                           3                                    11-35771